 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   IceMOS Technology Corporation,                       No. CV-17-02575-PHX-JAT
10                  Plaintiff,                            ORDER
11   v.
12   Omron Corporation,
13                  Defendant.
14
15          IT IS ORDERED setting an in-person discovery dispute hearing for Wednesday,
16   May 22, 2019 at 11:00 a.m.
17          IT IS FURTHER ORDERED that by 3:00 p.m., Monday, May 20, 2019, each
18   party shall file a brief, not to exceed seven pages (no exhibits, affidavits or declarations
19   may be included beyond this page limit other than as specified below), addressing Omron’s
20   objections to the following 7 categories of documents:
21          1.     Draft expert reports;
22          2.     Documents claimed to be outside the scope of Federal Rule of Civil
23   Procedure 26(b)(4)(C) (Defendant must list by number which Rule 45 subpoenas are
24   implicated by this objection);
25          3.     Five years of each experts’ reports;
26          4.     Five years of each experts’ transcripts;
27          5.     Five years of each experts’ bills;
28          6.     Five years of each experts’ declined engagements; and
 1          7.     Five years of each experts’ use marketing or referral services.
 2          IT IS FURTHER ORDERED that Plaintiff shall attach to its brief the 97 Rule 45
 3   subpoenas (or categories therein) at issue and a copy of Defendant’s objection thereto.
 4          IT IS FURTHER ORDERED that, to the extent counsel for Defendant has
 5   undertaken acting on behalf of the experts with respect to categories 3 through 7, Defendant
 6   shall attach to its brief a supplement to its objection that complies with Federal Rule of
 7   Civil Procedure 45(e)(2). Defendant shall also by this date comply with Federal Rule of
 8   Civil Procedure 34(b)(2)(C) if it applies.
 9          Dated this 16th day of May, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
